UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6558


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CATHY DIANE FERGUSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.      Timothy M. Cain, District
Judge. (7:09-cr-00890-TMC-1; 7:11-cv-70060-TMC)


Submitted:   July 26, 2012                 Decided:   August 2, 2012


Before MOTZ and DAVIS, Circuit Judges. ∗


Dismissed by unpublished per curiam opinion.


Cathy Diane Ferguson, Appellant Pro Se. David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.


     ∗
       The opinion is filed by a quorum pursuant to 28 U.S.C.
§ 46(d).
PER CURIAM:

             Cathy    Diane    Ferguson       seeks    to    appeal     the    district

court’s order denying relief on her 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.       The    order    is    not     appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)         (2006).              A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).      When the district court denies relief on the merits, a

prisoner      satisfies       this     standard        by      demonstrating        that

reasonable       jurists      would    find     that     the       district       court’s

assessment       of   the     constitutional          claims       is   debatable      or

wrong.      Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district

court denies relief on procedural grounds, the prisoner must

demonstrate      both   that     the    dispositive         procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Ferguson has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   deny    Ferguson’s      motion    for     appointment         of   counsel.       We

dispense      with    oral    argument       because     the       facts    and     legal



                                          2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3